Citation Nr: 1820056	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter







INTRODUCTION

The Veteran had active military service from January 1965 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) from an October 2012 rating action by the VA regional office (RO) in Milwaukee, Wisconsin.  In May 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently has a psychiatric disability, diagnosed as Bipolar II disorder, when examined for VA purposes in 2012.  The earliest documents reflecting the Veteran to have a psychiatric disorder are dated decades after service, and in this regard, the Veteran's service treatment records do not show any psychiatric complaints or diagnoses.  In addition, while the Veteran reported he was hospitalized at Fort Leonard Wood during his service, a search of that hospital's mental health clinic records from 1965 revealed no records for the Veteran.  

These facts notwithstanding, the Board observes the Veteran was discharged from service after only 9 months of duty.  Likewise, his character of service was "under honorable conditions" and the reason and authority for his discharge was Army Regulation 635-209 SPN 264, which is understood to contemplate an element of unsuitability or behavior disorder.  These facts together with the Veteran's testimony there was a change in his self-assessment at the time of his service discharge and thereafter ("I didn't feel right about myself.  I wasn't as happy as I used to be."  Hearing transcript page 5.), suggests there would be service personnel records to support the reasons for the timing and nature of his discharge.  These in turn could be useful in helping to determine whether early manifestations of the Veteran's current psychiatric disorder were present during service.   
In addition, it is observed that the medical opinion obtained in connection with this claim in October 2012, appears to be of limited value as it addressed a question that presupposed the Veteran entered service with a psychiatric disability.  Although the Veteran reported nervous trouble as part of his medical history at enlistment, the Veteran's service entrance examination report shows that there were no psychiatric abnormalities on clinical evaluation.  Therefore, an opinion addressing whether nervousness was aggravated by service, appears misplaced, and an opinion addressing direct service connection should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service personnel records.

2. After any service personnel records have been associated with the file, schedule the Veteran for a psychiatric examination for an opinion as to whether it is at least as likely as not any current psychiatric disability had its onset in service, or is otherwise related to an in-service disease or injury.  

In the event the Veteran's service personnel records are obtained, and they reflect behavioral disorders or other adverse actions against the Veteran for his military conduct, the examiner should be asked to express an opinion as to whether these behaviors represent an earlier manifestation of any current psychiatric disorder.  

3. Thereafter, the claim should be re-adjudicated and if it remains denied, the Veteran should be provided a supplemental statement of the case.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




